Case 6:19-cv-00561-MJJ-CBW Document 1 Filed 05/01/19 Page 1 of 5 PageID #: 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE - OPELOUSAS DIVISION

JACQUELINE KASH                                                CIVIL ACTION

VERSUS                                                         JUDGE _______

BLUE CROSS AND BLUE SHIELD
OF TEXAS                                                       MAGISTRATE _____

                                           COMPLAINT

       The Petition of JACQUELINE KASH, person of the full age of majority and resident of the

Parish of St. Mary, State of Louisiana, would with respect represent as follows, to-wit:

                                                  1.

       Made defendant herein is BLUE CROSS AND BLUE SHIELD OF TEXAS, a foreign

insurer, authorized to do and doing business in the State of Louisiana and is justly, legally and truly

indebted unto your petitioner for the following, to-wit:


                                                  2.

        This is a suit to recover death benefits under a Group Health Insurance Plan issued to the

Claimant through Oceaneering International, as part of an Employee Government Benefit Plan

governed by the Employer Government Retirement Income Security Act of 1974 ("ERISA"), 29

U.S.C. § 1001, et seq. Accordingly, this Honorable Court has jurisdiction over this matter pursuant to

28 U.S.C. § 1331 and venue is proper under 28 U.S.C. § 1391.
Case 6:19-cv-00561-MJJ-CBW Document 1 Filed 05/01/19 Page 2 of 5 PageID #: 11
Case 6:19-cv-00561-MJJ-CBW Document 1 Filed 05/01/19 Page 3 of 5 PageID #: 12
Case 6:19-cv-00561-MJJ-CBW Document 1 Filed 05/01/19 Page 4 of 5 PageID #: 13
Case 6:19-cv-00561-MJJ-CBW Document 1 Filed 05/01/19 Page 5 of 5 PageID #: 14
